Citation Nr: 0636168	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  95-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
cervical strain, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994 by the 
Department of Veterans Affairs Philadelphia, Pennsylvania, 
Regional Office (RO).  The case was later transferred to the 
RO in Atlanta, Georgia.  


FINDINGS OF FACT

The residuals of a cervical strain do not result in any 
significant intervertebral disc syndrome, to include 
incapacitating episodes due to intervertebral disc syndrome, 
and have not caused ankylosis of the cervical spine or 
comparable limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for residuals of a cervical strain are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5287, 5290, 5293 (2003), effective 
prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2006), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance
Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2003 and July 2005 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  In addition, the 
letters informed the veteran that she should submit any 
additional evidence that she had in her possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after she was 
provided the letter she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letter.  The Board also notes that the 
RO provided notice with respect to the effective-date 
elements of the claims, See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  Her post service 
treatment records have been obtained.  She has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Increased Rating
The Board has considered the full history of the disorder.  A 
service medical record dated in November 1974 reflects 
evaluation for a cervical strain.  Physical examination noted 
spasm and tenderness.  The impression was chronic cervical 
strain.

Similarly, the report of a VA examination conducted in 
February 1975 reflects a diagnosis of residuals of cervical 
strain with flattening of cervical lordate dorsalis.  In a 
rating decision of March 1975, the RO granted service 
connection for residuals of a cervical strain, and assigned a 
noncompensable rating.  In a decision of December 1976, the 
RO increased the rating to 10 percent.  Later, in a decision 
of June 1979, the RO assigned a 30 percent rating based on 
the report of a VA examination showing severe limitation of 
motion of the cervical spine.  The rating has generally 
remained at that level since that time.  A temporary total 
rating based on hospitalization was assigned from July 15, 
1992, to September 1992, with the rating reverting to 30 
percent thereafter.  In October 1992, the veteran requested 
an increased rating.  The RO denied that request, and the 
veteran perfected the current appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disorder of the spine were 
revised.  Accordingly, the Board will review the disability 
rating under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provided that a 30 percent rating 
is warranted for limitation of motion of the cervical spine 
which is severe in degree.  A 30 or 40 percent rating may be 
assigned under Diagnostic Code 5287 if there is, 
respectively, favorable or unfavorable ankylosis of the 
cervical spine.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine which provides in 
pertinent part that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 30 percent rating is warranted if forward flexion 
of the cervical spine 15 degrees or less; or if there is 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted if there is unfavorable 
ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  See Note (2).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

Alternatively, a back disorder may be rated based on the 
severity of any intervertebral disc syndrome.  The "old" 
Diagnostic Code 5293, a 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  

The revised Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, under Diagnostic Code 5243, 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

During a hearing held at the RO in March 1995, the veteran 
testified that she had pain of the cervical spine, right 
shoulder and arm.  She reported being hospitalized an having 
physical therapy for three times weekly for two years.  She 
reported that she took Valium three times a day, and also had 
previously taken Tylenol with codeine.  She also reported 
that she had not worked for seven years partially because of 
the neck disorder.  

The pertinent medical evidence includes the report of a 
general medical examination conducted by the VA in July 1993.  
The evidence also includes VA medical treatment records 
showing that the veteran had been seen on a number of 
occasions for treatment of the cervical spine disorder.  In a 
special medical report dated in received in March 1995, one 
of the veteran's treating physicians summarized her history, 
and noted that the veteran had persistent discomfort on an 
ongoing basis.  It was noted that in 1988 an MRI of the spine 
showed no evidence of a herniated disc or significant 
bulging.  In July 1992, an x-ray reportedly revealed 
straightening of the cervical lordosis and minimal narrowing 
of the disc interspaces without hypertrophic spurring.  She 
had had numerous sessions of physical therapy, had been seen 
by a chiropractor, had been in a stress reduced environment, 
and had received aqua therapy.  A VA orthopedic clinic note 
dated in March 1995 reflect that the veteran reported 
complaints of chronic neck and lumbar spine pain.  A VA 
treatment record dated in May 1996 shows complaints of 
chronic neck pain with pain down the right arm.  Other 
records contain similar complaints.  Finally, the veteran was 
afforded another VA examination in February 2006.  

After considering all of the evidence, the Board finds that 
the degenerative joint disease of the cervical spine does not 
result in unfavorable ankylosis of the cervical spine so as 
to warrant a 40 percent rating under the old Diagnostic Code 
5290 or under the revised General Rating Formula for 
Diseases and Injuries of the Spine.  Such a finding is not 
noted in any of the medical evidence.  The veteran has always 
maintained some motion in her cervical spine, and ankylosis 
was not noted on any of the x-rays.  For example, the report 
of a VA examination conducted in July 1993 reflects that she 
had painless motion of 25 degrees in forward flexion.  A VA 
radiology report dated in September 1995 reflects that that 
C-spine had loss of lordotic curve compatible with paraspinal 
muscle spasm, but there was no diagnosis of ankylosis.  More 
recently, the report of a VA examination conducted in 
February 2006 reflects that cervical spine motion included 
forward bending to 20 degrees, rotation to 20 degrees to the 
right and to 30 degrees to the left.  An X-ray showed mild 
degenerative changes at C5-6 with no other abnormalities 
seen.  Such examination findings clearly demonstrate that 
ankylosis of the spine is not present, and preclude a higher 
rating on that basis.    

The Board further finds that a higher rating may not be 
assigned under old Diagnostic Code 5293 as severe 
intervertebral disc syndrome has not been shown.  On the 
contrary, the evidence reflects that the residuals of a 
cervical strain do not result in any significant 
intervertebral disc syndrome.  Although the veteran has 
reported pain in her shoulder and arm, the VA examinations 
and private records documented that there was no significant 
neurological impairment.  In this regard, sensation and 
reflexes have been normal on repeated testing with the 
exception of some minor findings of paresthesia on the VA 
examination in July 1993.  A VA examiner in March 1995 noted 
that he found no solid neurologic deficits at that time, but 
wanted to review x-rays and studies before making any 
definite conclusions.  The veteran was afforded another VA 
examination in April 1995.  The report reflects that she gave 
a history of increasing neck pain which was chronic and 
moderately severe.  On neurological examination, however, she 
had no focal motor or sensory deficit.  All deep tendon 
reflexes were normal with bilateral plantar flexor.  There 
was persistent mild to moderate neck muscle spasms and 
tenderness which was more on the right than on the left, but 
the only clinical impressions were (1) chronic cervical 
strain; and (2) possible C6 radiculopathy by history only.  

More recently, a VA outpatient care note dated in April 2003 
reflects that the veteran was seen for a scheduled follow up 
for various medical problems including cervicalgia.  It was 
noted that she did not describe any radiation of pain or 
weakness to her hands, and she had not had it for a very long 
time.  The Board has noted that the veteran was afforded 
another VA examination in February 2006, at which time she 
reported complaints of pain in the posterior midline of the 
neck and pain across the back of the head on both sides more 
on the right than the left, pain radiating across the 
shoulders, and pain which reportedly occasionally radiated to 
the arms and fingers.  Following examination, however, the 
examiner concluded that the pain exhibited by the patient 
during the examination appeared excessive when matched with 
the results of the imaging studies.  In summary, the Board 
finds that the medical evidence clearly reflects that the 
severe intervertebral disc syndrome contemplated for a 40 
percent rating under old Diagnostic Code 5293 is not shown.  

In addition, there is no evidence of any "incapacitating 
episodes" of intervertebral disc syndrome so as to warrant a 
higher rating under the revised Formula for Rating 
Intervertebral Disc Syndrome.  The treatment records do not 
reflect acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
Therefore, incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months have not been shown.  Accordingly, the Board 
concludes that criteria for a disability rating higher than 
30 percent for residuals of a cervical strain are not met.  


ORDER

An increased rating for residuals of a cervical strain, 
currently rated as 30 percent disabling is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


